UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4005


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MAUNWELL JAAVAR ERVIN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:00-cr-00489-HMH-2)


Submitted:   August 21, 2014                 Decided:   August 28, 2014


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, E. Jean Howard, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Maunwell   Jaavar     Ervin       appeals     the   district   court’s

judgment revoking his supervised release and imposing a thirty-

four-month term of imprisonment.                 Following our review pursuant

to    Anders    v.   California,      386 U.S. 738   (1967),     we   directed

supplemental briefing on whether the district court adequately

explained Ervin’s sentence.                For the reasons that follow, we

affirm the revocation of Ervin’s supervised release, vacate his

sentence, and remand for resentencing.

               Generally,    we    will    affirm      a   sentence     imposed    after

revocation of supervised release if it is within the prescribed

statutory range and not plainly unreasonable.                      United States v.

Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).                         In determining

whether a revocation sentence is plainly unreasonable, we first

consider whether the sentence is procedurally and substantively

unreasonable.        Id. at 438.          To be procedurally reasonable, the

district court must, among other things, adequately explain the

sentence and provide an individualized assessment based on the

facts.    Gall v. United States, 552 U.S. 38, 51 (2007).

               Although     “[a]   court        need   not    be   as    detailed    or

specific when imposing a revocation sentence as it must be when

imposing a post-conviction sentence, . . . it still must provide

a    statement    of   reasons      for    the    sentence     imposed.”          United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010) (internal

                                            2
quotation     marks      omitted).           An     explanation       of    sentence       upon

revocation       of    supervised       release      “should       . . .    provide     . . .

assurance    that       the     sentencing        court     considered      the    § 3553(a)

factors with regard to the particular defendant before him, and

also considered any potentially meritorious arguments raised by

the   parties         with    regard    to   sentencing.”             United      States    v.

Moulden, 478 F.3d 652, 657 (4th Cir. 2007).

             Here, the Government concedes that the district court

neglected     to       address        Ervin’s       request     that       his    revocation

sentence run concurrently with his undischarged state term of

imprisonment.            Nor    did    the   district         court    offer      any   other

explanation       for    Ervin’s       sentence.          Accordingly,           although    we

affirm the revocation of supervised release, we vacate Ervin’s

sentence and remand for resentencing. *                     See Thompson, 595 F.3d at

547-48.

             We dispense with oral argument because the facts and

legal     contentions         are    adequately       presented       in    the    materials

before    this     court       and    argument      would    not    aid    the    decisional

process.

                                                                       AFFIRMED IN PART,
                                                                        VACATED IN PART,
                                                                            AND REMANDED


      *
        By our disposition, we indicate no                             view      as   to    the
appropriate sentence to be imposed on remand.



                                                3